Citation Nr: 1707875	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include major depression, nervousness, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, nervousness, and PTSD.

3.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1981 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and an initial compensable rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  October 1998, March 1999 and November 2000 rating decisions that denied service connection for nervousness were not appealed and the decisions became final.

2.  New and material evidence has been received since the November 2000 rating decision to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression, nervousness, and PTSD.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998, March 1999 and November 2000 rating decisions that denied the Veteran's claim of entitlement to service connection for nervousness is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for major depression in October 1997.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for major depression.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially construed the Veteran's October 1997 service connection claim for major depression as a claim for nervousness, and then denied the claim in an October 1998 rating decision on the grounds that there was no evidence that the claimed condition occurred in or was caused by service.  This rating decision noted that the Veteran had failed to report to a VA examination.  Thereafter, the Veteran requested to be rescheduled for a VA examination because he had moved out of state and did not receive notice of the prior scheduled examination.  The Veteran did not report for the rescheduled examination.  As a result, a March 1999 rating decision continued the denial of service connection for nervousness because the Veteran did not submit additional evidence since the prior rating decision.  In this case, because new and material evidence had not been submitted within one year of the October 1998 rating decision, that rating decision became final because there was no new evidence to be considered.  Contra Young v. Shinseki, 22 Vet. App. 461, 466 (2009)("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); King v. Shinseki, 23 Vet. App. 464, 467 (2010)(Citing § 3.160(c), definition of pending claim, the CAVC held that if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence).

In August 2000, the Veteran submitted a request to reopen his service connection claim for "neurosis," which was construed by the RO as a request to reopen a service connection claim for nervousness.  The RO denied service connection for a nervous disorder in a November 2000 rating decision because the Veteran did not submit any new and material evidence.  The Veteran did not submit a notice of disagreement for this rating decision and accordingly, the November 2000 rating decision also became final.  38 C.F.R. § 20.1103.

The Veteran submitted another service connection claim for major depression in February 2010.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than major depression, including PTSD.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury could not be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

This more recently alleged claim for major depression is grounded upon the same factual basis than the Veteran's previously denied claim for a nervous disorder.  As such, new and material evidence must be submitted regarding the more recently raised service connection claim for major depression.

Since the November 2000 rating decision, documents have been associated with the claims file that discusses the possibility of verifying in-service incidents as well as a nexus for this disability.  This evidence includes VA treatment records that show a current diagnosis for depression and PTSD.  The Veteran has submitted statements from family members that discuss his change in mental health symptoms since he was discharged from service.  Moreover, he submitted an informational article that discussed the April 1986 nightclub bombing in Germany, which he alleges to have witnessed first-hand during service and is a cause of his current mental health disability.  The Veteran also testified before the undersigned in December 2016 as to the in-service events that have caused psychiatric symptoms that have affected him since service.  These VA treatment records and the supporting statements and documentation coupled with the Veteran's testimony contain facts that had not previously been associated with the file and discuss the presence of symptoms since service.  

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element that was not of record, mainly in-service incidents and a possible nexus to a current disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Presumed credible, these documents represent evidence not previously submitted to agency decision makers that relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that the additional evidence is new and material to reopen the claim of service connection for an acquired psychiatric disorder.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD.


REMAND

Unfortunately, the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and an initial compensable rating for hemorrhoids must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

First, the Board finds that a VA psychiatric examination is necessary.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  VA treatment records as well as statements provided by family members regarding the Veteran's psychiatric health since separation from service and the Veteran's testimony regarding persistent or recurrent symptoms of a psychiatric disability meet the low threshold of McLendon and a VA examination should be obtained.  Without further clarification regarding obtaining a VA examination of the Veteran, the Board is without medical expertise to determine the nature and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Next, the Board finds that the Veteran has credibly testified and the evidence shows a possible increased worsening of his service-connected hemorrhoids since his last VA examination in April 2015.  Furthermore, the Veteran previously submitted two Disability Benefits Questionnaires (DBQs) in June 2016 and December 2016 for the service-connected hemorrhoids; however, the DBQs were not tailored to his current disability.  Instead, these DBQs evaluated intestinal conditions, which did not adequately assess the current nature and severity of the Veteran's hemorrhoid disability.  Based on the foregoing, the Board finds that another VA examination is warranted to adequately assess the current nature and severity of the service-connected hemorrhoids.   

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a.) Indicate all psychiatric disabilities currently shown, and;

b.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition, to include depression, and PTSD that were diagnosed in VA treatment, had its onset in service or is otherwise related to service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Schedule the Veteran for another VA examination for Rectum and Anus Conditions (including Hemorrhoids) in order to assess the current nature and severity of this disability.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


